IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT KNOXVILLE
                                                       FILED
                                                           May 5, 1999
                           JANUARY 1999 SESSION
                                                       Cecil Crowson, Jr.
                                                       Appe llate Court C lerk

CHARLES RAY DOWLING,                )
                                    )
              Appellant,            )     C.C.A. No. 03C01-9801-CC-00039
                                    )
vs.                                 )     Blount County
                                    )
STATE OF TENNESSEE,                 )     Hon. D. Kelly Thomas, Judge
                                    )
              Appellee.             )     (Post-Conviction)
                                    )


FOR THE APPELLANT:                        FOR THE APPELLEE:

STEVE MERRITT                               JOHN KNOX WALKUP
Attorney at Law                     Attorney General & Reporter
116 E. Harper Ave.
Maryville, TN 37804                 GEORGIA BLYTHE FELNER
                                        Counsel for the State
                                        425 Fifth Ave. N., 2d Floor
                                        Nashville, TN 37243-0493

                                           MICHAEL L. FLYNN
                                           District Attorney General

                                           EDWARD P. BAILEY, JR.
                                           Asst. District Attorney General
                                           363 Court St.
                                           Maryville, TN 37804



OPINION FILED:________________

AFFIRMED - RULE 20

JAMES CURWOOD WITT, JR., JUDGE
                                              OPINION

                 The petitioner, Charles Ray Dowling, filed this post-conviction action attacking his

especially aggravated burglary and aggravated assault convictions. He alleged that he received

ineffective assistance of counsel, but for which he would not have entered guilty pleas. At the post-

conviction hearing, the testimonyof the petitioner and his trial attorney differedsharply on the material

points. After receiving the evidence, the trial court accredited the evidence offered by the state over

that presented by the petitioner. Thus, the petitioner failed to carry his burden of proof, and the

petition was dismissed.1 See McBee v. State, 655 S.W.2d 191, 195 (Tenn. Crim. App. 1983). Upon

our review of this appeal, we have determined that the petitioner has failed to demonstrate that the

evidence preponderates against the trial court's findings. See Butler v. State, 798 S.W 898, 899
                                                                                       .2d

(Tenn. 1990). Moreover, we have discerned no apparent error of law which requires reversal of the

judgment. See Tenn. R. Ct. Crim. App. 20.



                 Accordingly, the judgment of the trial court is affirm pursuant to Court of Criminal
                                                                       ed

Appeals Rule 20.



                                                    ________________________________
                                                    JAMES CURWOOD WITT, JR., JUDGE


CONCUR:


_______________________________
GARY R. WADE, PRESIDING JUDGE


_______________________________
JOHN K. BYERS, SENIOR JUDGE




        1
      This action was filed prior to enactment of the Post-Conviction Act of
1995. Accordingly, its provisions do not apply.

                                                   2